DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, which includes claims 1-16, in the reply filed on March 10, 2021 is acknowledged.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 recites “receiving locations of a plurality of identified lymph nodes; updating the positions of lymph nodes” which lacks antecedent basis. This should be corrected to read “receiving locations of a plurality of identified lymph nodes; updating the locations of lymph nodes”
Claim 16 recites “model lymph node map is the International Association for the Study of Lung Cancer (IASLC) lymph node map” which lacks antecedent basis. This should be corrected to read “model lymph node map is .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the claim recites “the lymph nodes are identified using spectroscopy”. This is necessarily computer-implemented. For computer-implemented limitations, applicant must disclose the underlying necessary algorithm(s) for accomplishing the claimed functions. See MPEP § 2161.01(I). Referring to that section, it is not enough that one skilled in the art would be able to devise an algorithm for achieving the claimed results. Rather, the specification must detail how the inventor intends to execute the claimed function in order to satisfy the written description requirement. Applicant’s specification refers to the use of spectroscopy to identify lymph nodes only in paragraph [0008] of the specification. There is not a disclosed algorithm as to how spectroscopy would be implemented nor used to identify lymph nodes. For each of these reasons, applicant has failed to provide adequate written description for the computer-implemented functions/results claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter “Sorger”).
Regarding claim 1, Sorger discloses a method for mapping a patient's lymphatic system (“In this paper, we present a prototype EM navigation system designed for CP-EBUS-TBNA of mediastinal lymph nodes, with intraoperative position tracking of the EBUS bronchoscope” p. 1433), the method comprising:
generating a three-dimensional (3D) model of a bronchial network in the patient's chest based on first image data of the patient's chest (“a main window displaying a 3D view of the bronchial tree or airway centerline” p. 1433; see fig. 2 with CT images of the bronchial network as described in Registration p. 1435-1436); 
generating a lymphatic tree map by fitting a model lymph node map to the 3D model (“Image preprocessing involves extracting anatomical structures (e.g., airways, tumor, lymph nodes) and line segments representing the airway centerline (Fig. 2). A time-saving automatic airway and centerline segmentation method was recently integrated in CustusX. Tumors and lymph nodes are semiautomatically or manually segmented in external software (OsiriX and ITK-SNAP)” p.1433, which is described in the caption for fig. 2 on p. 1434 where the lymph 
receiving locations of a plurality of identified lymph nodes (“image preprocessing involves extracting anatomical structures (e.g., airways, tumor, lymph nodes)” p. 1433, “In this paper, we present a prototype EM navigation system designed for CP-EBUS-TBNA of mediastinal lymph nodes” p. 1433, and “Tumors and lymph nodes are semiautomatically or manually segmented” p. 1433 as described further in the caption for fig. 2 on p. 1434); 
updating the positions of lymph nodes on the lymphatic tree map by correlating the locations of the plurality of identified lymph nodes with the lymphatic tree map (as described on p. 1435-1436, the position of the bronchi and mediastinal lymph node stations and the position of the EBUS bronchoscope are tracked and a transformation occurs at each time i, and then this registration matches the CT image data to the patient at the start of the bronchoscopy, as seen in figs. 2 and 6, in order to ensure “excellent spatial accuracy” for the lymphatic tree map seen in fig. 2); and 
displaying the updated lymphatic tree map (as described on p. 1435-1436, the positions are updated which is said to be seen in fig. 2, and fig. 2 shows the lymphatic tree map resulting from the registration that updates at each time i).  
Regarding claim 2, Sorger further discloses the plurality of lymph nodes are identified based on image processing of the first image data (“image preprocessing involves extracting anatomical structures (e.g., airways, tumor, lymph nodes)” p. 1433).  
Regarding claim 3, Sorger further discloses the lymph nodes are identified based on electromagnetic sensor (EM) data (“In this paper, we present a prototype EM navigation system designed for CP-EBUS-TBNA of mediastinal lymph nodes” p. 1433) received from an EM 
Regarding claim 6, Sorger further discloses identifying a lesion in the 3D model (“a main window displaying a 3D view of the bronchial tree or airway centerline [32]. A model of the tracked tool tip is integrated. Target lesions are outlined by segmentation” p. 1433 and described in fig. 2).
Regarding claim 16, Sorger further discloses the model lymph node map is the International Association for the Study of Lung Cancer (IASLC) lymph node map (“targets were positioned mimicking mediastinal lymph node stations assigned 2, 4, 7, 10L, and 11R according to the IASLC” p. 1436).

Claims 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter “Sorger”) as evidenced by Johns Hopkins (“Positron Emission Tomography (PET)”).
Regarding claim 7, Sorger further discloses receiving second image data of the patient's chest (PET images of the acquired “PET-CT images” in locating lymph nodes in lung cancer cases p. 1434); 
identifying a radiopaque element injected into a target (as described on p. 1432 and 1434, PET imaging is used to identify lymph nodes; as evidenced by Johns Hopkins, PET imaging uses “radionuclide is administered into a vein through an intravenous (IV) line” then as the PET scanner moves over the body being imaged “Gamma rays are created during the emission of How does PET work?, so the radionuclide is therefore radiopaque as it shows up bright on the image) in the second image data (“lung cancer staging, CP-EBUS-TBNA has previously targeted mainly lymph nodes that are pathologically enlarged (>10 mm) in the preoperative CT scan, and/or nodes that are positron emission tomography–computed tomography (PET–CT) positive” p. 1432 as described in the caption of fig. 2); and 
determining a distribution path from the target based on the identified radiopaque element (as described in How does PET work? Radionuclides accumulate in tissue and appear brighter as more accumulates, which is indicative of organ or tissue function and it used to detect spread of cancer, locate lung lesions or masses Why is PET performed? because PET is able to evaluate metabolism of particular tissues or organs What is positron emission tomography (PET)?) and the updated lymphatic tree map (“(1) Mediastinal lymph nodes suspect of metastasis are identified in preoperative 2D CT and/or PET–CT images (top left), defining the region of interest for CP-EBUS guided sampling. If a primary lung tumor is also visible, bronchoscopic sampling of the tumor is also considered; (2) the… images are preprocessed. The target for sampling (lymph node, tumor) is segmented, and the airway centerline is extracted (bottom left)” p. 1434) and as described on p. 1435-1436, the position of the bronchi and mediastinal lymph node stations and the position of the EBUS bronchoscope are tracked and a transformation occurs at each time i, and then this registration matches the CT image data to the patient at the start of the bronchoscopy, as seen in figs. 2 and 6, in order to ensure “excellent spatial accuracy”).

Regarding claim 9, Sorger further discloses the radiopaque element is one of: 
radio-tagged whole blood from the patient; 
a collagen tracer; or 
a radiation tracer (as described on p. 1432 and 1434, PET imaging is used to identify lymph nodes; as evidenced by Johns Hopkins, “PET is a type of nuclear medicine procedure, this means that a tiny amount of a radioactive substance, called a radiopharmaceutical (radionuclide or radioactive tracer), is used during the procedure to assist in the examination of the tissue under study” What is positron emission tomography (PET)?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter .
Regarding claim 4, Sorger further discloses the lymph nodes are identified based on return signals received from an ultrasound scope (“In this paper, we present a prototype EM navigation system designed for CP-EBUS-TBNA of mediastinal lymph nodes, with intraoperative position tracking of the EBUS bronchoscope. The system fuses preoperative computed tomography (CT) and real-time 2D US images in our existing platform for ENB” p. 1433 and “2D EBUS (middle right) is used for target confirmation and visualization when the region of interest is approached” p. 1434 and fig. 2 and “In CP-EBUS, a curvilinear US probe (normally 7.5MHz, frequency range 5–12MHz) scans a 60◦ image sector parallel to the shaft of the bronchoscope” p. 1432).  
Sorger does not disclose the lymph nodes are identified based on return signals received from a linear ultrasound scope (emphasis added).
However, Gomez, also in the field of endobronchial ultrasound (EBUS) for lymph node identification, does teach lymph nodes are identified based on return signals received from a linear ultrasound scope (“target lymph node is identified using linear EBUS” p. 183, wherein “Ultrasound images can be obtained by placing the probe in direct contact to the trachea or bronchial wall” p. 183 and “EBUS-TBNA is indicated for the assessment of mediastinal and hilar lymph nodes, and diagnosis of lung and mediastinal tumors” p. 183).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a linear ultrasound probe to identify lymph nodes because “The most important application of this technology, however, is the use of linear EBUS .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter “Sorger”) in view of Kanick et al. (“Characterization of Mediastinal Lymph Node Physiology InVivo by Optical Spectroscopy during Endoscopic Ultrasound-Guided Fine Needle Aspiration”, hereinafter “Kanick”).
Regarding claim 5, while Sorger discloses identifying lymph nodes with optical position tracking systems (“CustusX has modules for importing preoperative radiology images and for real-time streaming and visualization of intraoperative images such as US. The navigation system combines information from the pre- and intraoperative images with information from EM or optical position tracking systems reporting the position and orientation of surgical instruments, in this case the bronchoscope with EMT (Fig. 2) [32,34]. Image preprocessing involves extracting anatomical structures (e.g., airways, tumor, lymph nodes) and line segments representing the airway centerline” p. 1433), Sorger does not disclose identifying the lymph nodes using spectroscopy.
However, Kanick, also in the field of ultrasound guided measurements of lymph nodes, does teach the lymph nodes are identified using spectroscopy (“In this study, 1 to 2 lymph nodes per patient were measured with SF reflectance spectroscopy during each EUS-FNA procedure” p. 983 and “observations support the concept that reflectance spectroscopy can detect abnormal vascular physiology associated with metastatic lymph nodes” p. 986).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter “Sorger”) as evidenced by Johns Hopkins (“Positron Emission Tomography (PET)”) and in view of Frangioni et al. (US 2008/0240535, hereinafter “Frangioni’).
Regarding claim 10, modified Sorger does not disclose identifying a sentinel lymph node based on the distribution path; and displaying the identified sentinel lymph node on the updated lymphatic tree map.  
However, Frangioni, also in the field of mapping lymph nodes, does teach identifying a sentinel lymph node (“sentinel lymph node mapping procedure, the surgical field includes at least one lymph node” [0045]) based on the distribution path (“Typical optical detector signals output by optical imaging system 102 include fluorescence signals, e.g., from a fluorescent compound introduced to the object. Processor 106 can use such optical signals to prepare images that are indicative of the presence and/or distribution of the fluorescent compound within the object” [0046], wherein “fluorescence optical signals typically provide information related to fine structures, such as the sentinel lymph node location” [0048] and “After co-injection of the contrast agent mixture, lymph channels can be mapped in real-time using system 100” [0153]); and displaying the identified sentinel lymph node on the updated lymphatic tree map (“After co-injection of the contrast agent mixture, lymph channels can be mapped in real-time using system 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a sentinel lymph node based on the distribution path and displaying the identified sentinel lymph node on the updated lymphatic tree map as sentinel lymph nodes in order to determine whether cancer has spread without dissecting [0004].

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record for claim 11, and its dependents, are Sorger et al. (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)”, hereinafter “Sorger”), Kanick et al. (“Characterization of Mediastinal Lymph Node Physiology InVivo by Optical Spectroscopy during Endoscopic Ultrasound-Guided Fine Needle Aspiration”, hereinafter “Kanick”), and Frangioni et al. (US 2008/0240535, hereinafter “Frangioni’). However, the art of record does not teach or reasonably suggest the method of claim 11 (which incorporates the method of claims 1, 6, 7, and 10) further comprising the steps of identifying a lymph node in the distribution path a predetermined distance from the sentinel lymph node; and displaying the identified lymph node on the updated lymphatic tree map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SERKAN AKAR/Primary Examiner, Art Unit 3793